Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Total Return U.S. Treasury Fund, Inc. and to the use of our report dated December 24, 2012 on the Fund’s financial statements and financial highlights.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders that is incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania February 26, 2013
